RENDERED: JUNE 18, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0154-WC


YAHAGI AMERICA MOLDING, INC.                                     APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-17-88379



JULIE A. CRAINE; DR. CHRISTIAN UNICK;
DR. RASESH DESAI; INTERVENTIONAL
PAIN SPECIALISTS; HONORABLE TONYA
CLEMONS, ADMINISTRATIVE LAW JUDGE;
and WORKERS’ COMPENSATION
BOARD                                                             APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, KRAMER, AND K. THOMPSON, JUDGES.

KRAMER, JUDGE: Yahagi America Molding, Inc. appeals from an opinion of

the Workers’ Compensation Board affirming an award of benefits to its former

employee, appellee Julie A. Craine. Specifically, an Administrative Law Judge
(“ALJ”) determined Craine suffered a work-related low back injury on March 1,

2017, and that her injury necessitated a lumbar fusion surgery which Craine later

received in 2018; awarded temporary total disability (TTD) benefits; and awarded

permanent partial disability (“PPD”) benefits based upon a 23% impairment rating,

enhanced by the multipliers set forth in KRS1 342.730(4), (1)(c)1 and 3.

                The overarching premise of Yahagi’s appeal takes issue with the fact

that the ALJ declined to “carve out” a percentage of Craine’s award of PPD due to

what Yahagi claims was Craine’s “pre-existing active, symptomatic and

impairment ratable condition” of her lower back. Yahagi argues the ALJ erred in

this respect for two reasons. First, it contends the ALJ’s decision erroneously

relied upon a medical opinion from Dr. Robert Landsberg, who Yahagi asserts

“clearly and objectively [did] not have a fully accurate and complete medical

history” regarding the pre-injury condition of Craine’s lower back. Second,

Yahagi notes it adduced evidence below indicating that the pre-injury condition of

Craine’s lower back was both symptomatic and impairment-ratable. Upon review,

we affirm.

                In its separate opinion in this matter, the Board aptly summarized the

relevant evidence and procedural history of this case as follows:

                Craine testified by deposition on November 1, 2017 and
                August 5, 2019, and at the hearing held July 29, 2020.

1
    Kentucky Revised Statute.

                                           -2-
Craine began working for Yahagi, an automotive parts
manufacturer, in October 2015, where she packaged car
parts. On March 1, 2017, she reached into a box that was
chest level and felt a pull in her low back with immediate
ensuing stiffness and pain. Craine treats with her
primary care physician for rheumatoid arthritis and
depression. She testified she was involved in a motor
vehicle accident (“MVA”) in 2014 resulting in a
concussion and a neck injury, for which she received
chiropractic treatment. Craine denied injuring her low
back in the MVA.

In her second deposition, Craine testified she had not
worked since two days after the March 2017 work
incident. Following a June 2018 fusion surgery, she
continued to experience back and bilateral leg pain that
she associated with the work incident. She did not
believe she could return to her prior employment with
Yahagi because she had difficulty with standing, lifting,
and bending. She previously worked twelve to fourteen
hours per day, six days per week for Yahagi. After
reviewing medical records pre-dating the March 2017
work incident, she recalled she had some back problems
related to the MVA in 2014 for which she had an MRI.
She also testified she occasionally treated from July 2016
through December 2016, and reported back pain that she
attributed to her rheumatoid arthritis. Craine stated that
she was able to manage those symptoms and work
without restrictions before the March 1, 2017 work event.

At the hearing, Craine testified her job with Yahagi
required lifting forty pounds and standing for long
periods. She testified she cannot lift that weight now, nor
can she stand for eight to twelve hours, even with breaks.
Craine reiterated she had a low back condition prior to
the March 2017 work incident, but she was able to work
approximately sixty to sixty-five hours per week.
Following her June 25, 2018 spinal surgery, she is unable
to stand over ten to fifteen minutes or perform household
chores without breaks. Craine acknowledged she was

                            -3-
prescribed the same medications prior to and after the
March 2017 work incident, but stated she did not have to
rely on the medications as much prior to the work event.
Following the March 2017 incident and June 2018
surgery, she needs medication daily.

Yahagi submitted records of medical treatment predating
the alleged injury. Records from October 14, 2014
through December 3, 2014 from Heartland Rehabilitation
Services indicate Craine was seen for complaints of
dizziness. The records also reflect a diagnosis of
lumbosacral neuritis NOS.

Yahagi introduced diagnostic studies from TJ Samson
Health Pavilion predating the alleged injury. An August
30, 2013 lumbar X-ray showed bilateral pars defects and
a spondylolisthesis of L5. An August 11, 2014 X-ray of
the lumbar spine showed mild multi-level disc space
narrowing at L4-5 and L5-S1 with mild spondylolysis.
An October 15, 2014 lumbar MRI showed a Grade 1
spondylolisthesis of L5 on S1, asymmetric bulge at L5-
S1, and a mild disc bulge at L3-4.

Dr. John Jones, D.C. treated Craine beginning on August
22, 2014 for injuries sustained in an August 10, 2014
MVA. Craine reported she “felt pain immediately in the
mid back, neck, upper back and shoulder and down into
the low back.” Dr. Jones diagnosed strain/sprain injuries
to the cervical, thoracic, and lumbar spine with evidence
of nerve compression in the lumbar and cervical spine.
X-rays revealed a mild spondylolisthesis at L5 on S1. He
primarily treated her cervical condition. He consistently
classified the thoracic, shoulder, and low back conditions
as secondary complaints. Throughout most of 2014, he
frequently noted the low back complaint as improving.
In November and December 2014, he noted increased
complaints related to the low back. No treatment notes
were submitted after December 15, 2014 until August 13,
2015. The last note from Dr. Jones on May 19, 2016
indicates Craine experienced mid-thoracic pain down to

                           -4-
her lumbar spine. Palpation revealed tension and spasm,
hypo-mobility, and end-point tenderness indicative of
subluxation at L5, right pelvis, and L2.

Yahagi filed records from Cave City Prescription Center
documenting prescriptions in 2014, 2016, and February
2017 for Meloxicam, Nabumetone, Ibuprophen,
Celecoxib, Meloxicam, Diclofenac, Cyclobenzaprine,
Hydrocodone, and Gabapentin.

Dr. Swaranjit K. Chani of Caverna Primary Care saw
Craine on May 13, 2016. Craine reported weakness,
fatigue, and dull aching low back pain. Craine returned
on May 16, 2016, reporting left-sided low back pain.

Dr. Manmeet Sandhu saw Craine on October 26, 2016,
for a post-operative check following a tubal ligation.
Craine reported some pain in the right back and abdomen
following heavy lifting at home. Dr. Sandhu diagnosed a
muscle strain.

Yahagi submitted records from Dr. Asad Fraser of the
Graves-Gilbert Clinic. On an October 26, 2016 intake
form, Craine checked that she had experienced back,
neck, and joint pain within the past month. Dr. Fraser
obtained X-rays of the lumbar spine that revealed Grade
1 spondylolisthesis at the lumbosacral junction and mild
degenerative changes of the lumbar spine. Craine also
reported back pain on November 17, 2016 and December
27, 2016.

Dr. Thomas O’Brien evaluated Craine on August 18,
2017. He summarized voluminous treatment and
diagnostic records predating the alleged work injury as
well as those following the injury. Dr. O’Brien
diagnosed chronic low back pain secondary to congenital
L5-S1 spondylolisthesis and multilevel degenerative disc
disease. Dr. O’Brien found Craine did not sustain a
work-related injury on March 1, 2017. He opined the
incident on that date was a manifestation and natural

                           -5-
history of degenerative disc disease in a middle-aged
overweight patient with congenital L5-S1
spondylolisthesis. Dr. O’Brien stated the work activities
on that date did not cause a temporary or permanent
aggravation, acceleration, or precipitation of these pre-
existing conditions. He believed the incident did not
cause any type of structural change. Dr. O’Brien noted
the 2017 lumbar MRI showed the same multilevel
degenerative changes and congenital defect that was
apparent on the October 14, 2014 MRI.

Likewise, X-rays of the lumbar spine on October 26,
2016 showed the same degenerative changes and
congenital defect that were apparent on subsequent
imaging studies after March 1, 2017. Dr. O’Brien further
noted Craine had five out of five positive Wadell’s signs,
supporting a non-organic, non-physiologic aspect to her
subjective complaints. He stated there is no physiologic
or anatomic basis for assigning restrictions and assigned
a 0% impairment rating related to the alleged injury
pursuant to the 5th Edition of the American Medical
Association Guides to the Evaluation of Permanent
Impairment, (“AMA Guides”). Dr. O’Brien stated
Craine had an 8% pre-existing active impairment rating
for her degenerative disc disease with congenital L5-S1
spondylolisthesis.

In a March 29, 2018 supplemental report, Dr. O’Brien
stated his review of additional medical evidence supports
his opinion that the progression of the spondylolisthesis
is not work-related. He stated any worsening of
symptoms relates to the natural progression of her
condition. Dr. O’Brien reiterated that the alleged work
incident did not rise to the level of an injury. The work
activity described did not involve biomechanical forces
that would result in any type of injury. Dr. O’Brien
disagreed with Dr. Stephen M. Neely’s opinion that
progression of her spondylolisthesis is related to the work
incident.


                            -6-
Dr. Neely examined Craine on March 13, 2018. Craine
gave a history of the March 1, 2017 work injury. Dr.
Neely indicated he reviewed Dr. Jones’ records. X-rays
following the 2014 MVA revealed a possible mild
spondylolisthesis. Dr. Neely diagnosed an exacerbation
of Craine’s pre-existing spondylolisthesis. He stated
Craine’s spondylolisthesis progressed from Grade 1 to
Grade 2 and assigned an 8% impairment rating pursuant
to the AMA Guides. In a supplemental report, Dr. Neely
stated the work incident proximately caused a harmful
change to the human organism based upon objective
medical findings.

Dr. Thomas Loeb evaluated Craine on September 17,
2019. Dr. Loeb stated Craine had longstanding active
pre-existing congenital spondylolisthesis at L5-S1 with
L5 pars defect and was status post posterior lumbar
fusion with post-laminectomy syndrome. He opined she
had a transient strain of the lumbosacral spine from her
work injury. He did not believe the work incident
caused, nor exacerbated, her underlying longstanding,
active, pre-existing problem. Dr. Loeb felt Craine
reached maximum medical improvement approximately
four to six weeks after the date of injury. He stated her
pre-injury impairment is difficult to assess due to a lack
of measurements in change in flexion and extension on
radiographs. However, he felt Craine had a 20%
impairment rating pursuant to the AMA Guides [sic]
prior to her surgery, and 23% post-fusion. He did not
feel the mechanism of injury included enough force to
worsen her underlying condition. He felt any progression
was within the parameters and natural course of the
disease process. He did not believe that she required any
restrictions or medical treatment due to the work-related
injury and would be able to return to her job were it not
for her underlying pre-existing condition.

In a February 19, 2020 supplemental report, Dr. Loeb
stated, after review of surveillance video, he believed
Craine could perform her work duties without minimal

                           -7-
restrictions and did not need pain management. He
continued to believe her impairment rating is 100% pre-
existing and not work-related.

Dr. Rasesh Desai saw Craine on June 16, 2017, for low
back pain with a report of a back injury at work in March
2017. She was reaching and felt a tightness and sharp
pain in her back. Since that time, her pain had become
constant and severe, and caused numbness and tingling.
She also reported pain in her bilateral lower extremities.
Dr. Desai noted a comparison of X-rays from March
2017 to the date of the examination showed a progression
of the previous spondylolisthesis. He recommended use
of a back brace and referred her to pain management for
a trial of lumbar epidural steroid injections. If there was
no improvement of pain, he felt Craine might be a
surgical candidate. Dr. Desai performed a lumbar fusion
on June 25, 2018. On November 9, 2018, he indicated
Craine was referred to pain management for SI joint
injections bilaterally as well as chronic pain
management. Dr. Desai recommended a lumbar CT scan
to evaluate the fusion.

Dr. Robert Landsberg examined Craine on September 18,
2019. Craine stated she was able to perform factory
work without difficulty for two years until a March 1,
2017 injury. She reported averaging 100 hours for each
two-week period prior to the injury. She also reported a
2014 MVA when she injured her neck and underwent
chiropractic treatment. Dr. Landsberg noted she had a
lumbar MRI in 2014 that showed bilateral L5 pars
defects with a Grade 1 spondylolisthesis, although Craine
reported she was not experiencing pain. Dr. Landsberg
provided a summary of copious medical records he
reviewed, including Dr. Neely’s March 13, 2018 report,
and Dr. O’Brien’s records and August 18, 2017 report.
Dr. Landsberg specifically referred to Dr. O’Brien having
reviewed X-rays from 2013 showing pars defects and
spondylolisthesis; having been in an MVA in 2014
resulting in X-rays; receiving chiropractic treatment in

                            -8-
2014; and having a lumbar MRI in October 2014. Dr.
Landsberg also noted Dr. Fraser’s notes from 2016
contained complaints of back pain.

Dr. Landberg diagnosed Craine with an aggravation and
advancement of a pre-existing spondylolytic
spondylolisthesis of the lumbar spine, secondary to a
March 1, 2017 work injury, with ongoing back pain and
stiffness. He stated the work injury aggravated,
advanced, and brought into disabling reality the pre-
existing relatively dormant condition of her spine. Dr.
Landsberg stated, “Had it not been for the work injury,
she would not have developed the progressive back
problems requiring the lumbar spine fusion surgery.” He
assessed a 23% impairment rating pursuant to the AMA
Guides using the DRE method following the two level
fusion and found Craine completely disabled from the
lumbar injury. He recommended permanent restrictions
of no bending or stooping, no sitting for more than 20-25
minutes, no riding in the car for 20-25 minutes at a time,
avoid standing for more than 10 minutes at a time, and no
lifting of more than five pounds. After review of a
surveillance report and video, Dr. Landsberg issued a
March 9, 2020 addendum. His review did not alter his
original opinion that Craine suffered an aggravation of a
pre-existing, relatively dormant condition that was
brought into a disabling reality by the work accident. He
also reaffirmed the 23% impairment rating.

Yahagi submitted a March 1, 2017 X-ray report revealing
bilateral pars defects with a Grade 1 spondylolisthesis of
L5 on S1, mild degenerative changes, and degenerative
disc disease at L5-S1. An April 11, 2017 MRI revealed
bilateral pars defects with a Grade 1 spondylolisthesis,
mild hypertrophic changes, and multilevel discogenic
disease with moderate bilateral foraminal stenosis at L5-
S1.




                           -9-
At the Benefit Review Conference and Final Hearing, the
parties stipulated the remaining issues for determination
were:

      “Injury,” as defined by the Act, i.e. whether
      injury is temporary or permanent;
      Permanent income benefits per KRS
      342.730; Permanent total disability;
      Exclusion for pre-existing impairment;
      Ability to return to work; TTD Benefits;
      Unpaid or contested medical expenses;
      MFD filed by Defendant/Employer
      regarding surgery recommended by Dr.
      Desai.

The ALJ considered the evidence of record and made the
following findings of facts and conclusions of law
relative to the issues on appeal, which are set forth,
verbatim:

      Plaintiff argues that she suffered a
      permanent injury that caused her to
      discontinue work and subsequently led to a
      two-level spinal fusion. Defendant, on the
      other hand, essentially argues that Plaintiff
      had a pre-existing, active condition that
      returned to its baseline state within four to
      six weeks of the alleged work injury. There
      is conflicting evidence on this issue.

      The courts of this jurisdiction have
      explained both temporary and permanent
      injuries as well as pre-existing conditions
      and how those interact with a work-related
      injury. In Kentucky, an injury may be
      temporary, requiring the payment of TTD
      benefits and temporary medical benefits,
      while not resulting in permanent change to
      the human organism that qualifies for
      permanent disability benefits or medical

                          -10-
benefits. Robertson v. UPS, 64 S.W.3d 284
(Ky. 2001).

It is not disputed in this matter that, based
upon medical records and testimony,
Plaintiff had pre-existing conditions of
L5/S1 spondylolisthesis as well as
rheumatoid arthritis, which she asserts
mainly affected her hands. These conditions
and treatment are reflected in records from
Heartland Rehabilitation Services, Jones’
Chiropractic, Dr. Fraser, and a prescription
ledger from Cave City Pharmacy. Despite
those pre-existing conditions, it is
undisputed—and the wage records
substantiate—that Plaintiff was able to work
in her regular position pre-injury for forty
hours per week with significant overtime,
which was confirmed by Plaintiff’s credible
testimony on that issue.

While there is a period of absence from
work in 2016 noted in the wage records,
there is no indication that any such absence
was due to any non-workrelated [sic], low
back condition. In fact, Ms. Craine testified
at her formal hearing that she was absent
from work during this period due to a
difficult, non-workrelated [sic] hysterectomy
procedure. Otherwise, she testified that she
was able to manage her symptoms without
significant treatment prior to March 2017.

Ms. Craine, however, suffered an injury on
March 1, 2017 that led to a condition that
did not subside. Based upon the records of
Dr. Desai, a comparison of diagnostic
studies from March 2017 to May 2017
showed a progression of the
spondylolisthesis condition from grade 1 to

                    -11-
grade 2. Likewise, the April 11, 2017
lumbar MRI report makes reference to a
comparison to October 2014 studies and
finds that there was increased moderate
bilateral foraminal stenosis at the L5/S1.

There is no indication that there were any
restrictions to Plaintiff’s low back prior to
the March 1, 2017 incident that prevented
Ms. Craine from performing her normal
duties as a packer for Defendant. Further,
there is no indication that Plaintiff was a
surgical candidate prior to the March 1,
2017 incident.

Following the incident, however, Ms. Craine
has been unable to work except for a two
day period in late March 2017 when she
returned to light duty work, but was sent
home by Defendant due to pain. She has
been unable to return to work for Defendant
since that time. Thus, based upon the
records from Dr. Fraser and Dr. Desai, the
diagnostic studies, the wage records, and
Ms. Craine’s testimony, the Administrative
Law Judge finds that any pre-existing low
back conditions were permanently
exacerbated by the March 1, 2017 work-
place injury.

With respect to the L4 through S1 fusion
procedure performed by Dr. Desai on June
25, 2018, Plaintiff argues that the surgery is
due to the work injury based upon the
opinions of Dr. Neely, Dr. Landsberg, and
Dr. Desai. Defendant argues that the same
was reasonable and necessary to treat
Plaintiff’s condition, but it was for Ms.
Craine’s congenital and long-standing back
problems not the work injury based upon the

                     -12-
      opinions of Dr. Goldman, Dr. O’Brien, and
      Dr. Loeb. As noted, the medical evidence
      prior to the work incident from Hartland
      Rehabilitation, Jones Chiropractic, Dr.
      Chani, or Dr. Fraser does not indicate that
      Ms. Craine was a surgical candidate for her
      low back prior to March 1, 2017. The
      medical records of Dr. Desai and diagnostic
      studies following the work incident when
      compared to pre-injury records and studies
      substantiate the lack of prior surgical
      recommendation for the lumbar spine.
      Moreover, the opinions of Dr. Landsberg
      reflect that March 2017 work incident
      contributed more than fifty percent of her
      need for further treatment and spine surgery.
      Finally, Plaintiff testified that she was able
      to manage any symptoms and problems in
      her back prior to the work incident.
      Accordingly, based upon the medical
      records of Dr. Desai, various diagnostic
      studies, the opinions of Dr. Landsberg, and
      Plaintiff’s testimony, the ALJ finds that the
      June 25, 2018 L4/5 and L5/S1 posterior
      spinal fusion is related to the March 1, 2017
      work injury and[,] thus, is compensable by
      Defendant.

Regarding the issue of whether Craine suffered from a
pre-existing active lumbar spine condition, the ALJ made
the following findings and conclusions:

      The issue now becomes the extent and
      duration of Plaintiff’s disability. Plaintiff
      argues that due to the March 1, 2017
      incident, she has a 23% AMA impairment
      rating as a result of this injury and the fusion
      procedure per the opinions of Dr.
      Landsberg. Moreover, when the physical
      limitations caused by the injury are taken

                           -13-
into consideration, Plaintiff believes that she
is permanently and totally disabled.

Defendant, on the other hand, argues that the
facts of this case are that, at best, the fusion
surgery was not work-related and no
permanent impairment is due to the injury.
Alternatively, Defendant argues that while
Dr. Loeb assessed 23% impairment, Plaintiff
had a pre-existing, active condition with
either 8% or 20% pre-existing impairment
for which it is entitled to a carve-out from its
liability for income benefits.

While Ms. Craine had pre-injury symptoms
in her low back, those symptoms and
treatment were episodic at best. First, the
records of evidence reflect that she treated in
October 2014 following a motor vehicle
accident. There is then a gap in any
treatment records until May 2016. While
she had lumbar pain complaints, the
prescription ledger does not indicate that she
was specifically taking any medications for
pain at that time. Additionally, from July
2016 through December 2016, Plaintiff
testified at her formal hearing that she was
off work due to a difficult hysterectomy.
Records from Dr. Sandhu indicate that she
was seen in October 2016 for a post-
operative check after lifting at home. The
records of Dr. Fraser reflect that Plaintiff
was seen in October through December
2016 for her rheumatoid arthritis in her right
hip, hands, and neck. While Defendant
relies on the opinions of Dr. O’Brien
indicating that in December 2016, Plaintiff
reported pain at a 10/10 including
generalized back pain, the actual records do
not appear to substantiate the same.

                     -14-
Overall, the Administrative Law Judge
found Ms. Craine to be a credible witness.
She testified that she continues to have pain
in her low back that radiates to her bilateral
lower extremities that was at a greater
degree of severity following the March 1,
2017 incident than it was prior to the work
event. She also testified that she was fully
functional and without physical limitation to
her low back before that incident. Her wage
records reflect that upon her return to work
in early December 2016, Plaintiff was able
to work for more than forty hours per week.
The IME report of Dr. Landsberg indicates
that for his original evaluation, he had the
opportunity to review the original report of
Dr. O’Brien where Plaintiff’s pre-injury
treatment was laid out and a pre-existing
impairment was assessed.

Based upon the records of Dr. Fraser, Dr.
Chani, diagnostic studies, prescriptions
ledgers, Plaintiff’s wage records, and her
testimony, the Administrative Law Judge
does not find the opinion of Dr. Loeb
apportioning 20% to a pre-existing, active
condition or the opinions of Dr. O’Brien
apportioning 8% to a preexisting, active
condition credible or persuasive as Plaintiff
was able to function without restrictions
immediately prior to the March 1, 2017
incident. Accordingly, based upon the
aforementioned records along with the
records of Dr. Desai and the opinions of Dr.
Landsberg, the ALJ finds that Plaintiff has
23% impairment due to the work incident
for the March 1, 2017 work incident. A
23% AMA impairment results in a 26.45%
permanent disability rating.

                     -15-
             Yahagi filed a Petition for Reconsideration requesting the
             ALJ correct what it believed was an error on her part, and
             to assign a pre-existing active impairment, thereby
             reducing the amount of the PPD benefits awarded. The
             ALJ denied this petition, reiterating her opinion that her
             original findings were supported by the evidence.

             Yahagi appealed to the Board, raising the same arguments it has

raised before this Court. The Board affirmed, and this appeal followed. As

discussed, Yahagi’s first argument is that Dr. Landsberg “clearly and objectively

[did] not have a fully accurate and complete medical history” regarding the pre-

injury condition of Craine’s lower back. Accordingly, Yahagi reasons, Dr.

Landsberg’s IME – upon which the ALJ relied in determining a “carve-out” for

preexisting injury was unwarranted – could not have qualified as the requisite

“substantial evidence” necessary to support such a finding and was therefore

arbitrary.

             Appellate courts may not second guess or disturb discretionary

decisions of an ALJ unless those decisions amount to an abuse of discretion.

Medley v. Bd. of Educ., Shelby Cty., 168 S.W.3d 398, 406 (Ky. App. 2004).

Discretion is abused only when an ALJ’s decision is arbitrary, unreasonable,

unfair, or unsupported by sound legal principles. Downing v. Downing, 45 S.W.3d

449, 454 (Ky. App. 2001). And, in general, “arbitrariness” arises when an ALJ

renders a decision on less than substantial evidence. K & P Grocery, Inc. v.


                                       -16-
Commonwealth, Cabinet for Health Servs., 103 S.W.3d 701, 703-04 (Ky. App.

2002). “Substantial evidence” is “that which, when taken alone or in light of all

the evidence, has sufficient probative value to induce conviction in the mind of a

reasonable person.” Bowling v. Nat’l Res. & Envt’l Prot. Cabinet, 891 S.W.2d

406, 409 (Ky. App. 1994).

             As to why Yahagi believes Dr. Landsberg’s IME fell short of

qualifying as substantial evidence, Yahagi points out that his IME did not review

the following information:

             • The ledger of prescription medications Craine filled pre-injury;

             • The records of Dr. John Jones, DC;

             • The records of Dr. Asad Fraser;

             • Dr. O’Brien’s supplemental report; and

             • The IME and supplemental report of Dr. Thomas Loeb.

             Having failed to specifically review this information, Yahagi reasons,

Dr. Landsberg’s IME was therefore akin to medical evidence that the Kentucky

Supreme Court deemed insufficient in Cepero v. Fabricated Metals Corp., 132

S.W.3d 839 (Ky. 2004).

             We disagree. In Cepero, an ALJ awarded a claimant benefits for an

alleged work-related knee injury based upon evidence from two doctors who

indicated that his knee condition was related to a work injury. However, neither


                                        -17-
doctor had been informed that Cepero had suffered a severe knee injury several

years prior. Id. at 842. The Board reversed the ALJ’s finding that the doctors’

opinions were based upon substantial evidence and therefore sufficient to support

findings of causation. The Supreme Court of Kentucky affirmed, quoting the

Board’s holding:

             [I]n cases such as this, where it is irrefutable that a
             physician’s history regarding work-related causation is
             corrupt due to it being substantially inaccurate or largely
             incomplete, any opinion generated by that physician on
             the issue of causation cannot constitute substantial
             evidence. Medical opinion predicated upon such
             erroneous or deficient information that is completely
             unsupported by any other credible evidence can never, in
             our view, be reasonably probable.

Id.

             In Eddie’s Service Center v. Thomas, 503 S.W.3d 881 (Ky. 2016), the

Supreme Court of Kentucky applied Cepero to hold that an ALJ has the discretion

to reject a medical report based on a substantially inaccurate understanding of the

facts and medical history. Id. at 887-89. Our Supreme Court held that because of

several internal inconsistencies within the report, along with the doctor’s

inaccurate understanding of the facts, the report could not constitute substantial

evidence. Id. at 889.

             This Court also held in GSI Commerce v. Thompson, 409 S.W.3d 361

(Ky. App. 2012), that an ALJ was not required to disregard a medical report that


                                         -18-
was “not ‘unsupported by any other credible evidence.’” Id. at 365. There, an

employer contended that a physician’s report could not be considered because it

did not mention a prior relevant injury; however, the doctor explained during

deposition that he was aware of the claimant’s past injury. Id. We differentiated

between GSI Commerce and Cepero, stating, “[i]n Cepero, there was a complete

omission of a significant and clearly relevant past injury . . . [and] the medical

opinion described in Cepero was completely unsupported by any other credible

evidence.” Id. at 364 (emphasis in original). Conversely, in GSI Commerce, the

physician making the report was aware of the prior injury, and there was other

evidence before the court corroborating the physician’s opinion. Id. at 365.

             With that said, we cannot agree with Yahagi’s contention that the ALJ

erred in relying upon Dr. Landsberg’s IME. True, Dr. Landsberg may not have

been aware of all the evidence adduced regarding the pre-injury condition of

Craine’s low back. But, he was aware of the preexisting condition of Craine’s low

back. As the ALJ noted:

             The IME report of Dr. Landsberg indicates that for his
             original evaluation, he had the opportunity to review the
             original report of Dr. O’Brien where Plaintiff’s pre-injury
             treatment was laid out and a pre-existing impairment was
             assessed.

And, as the Board further observed:

             Dr. Landsberg provided a summary of copious medical
             records he reviewed, including Dr. Neely’s March 13,

                                         -19-
             2018 report, and Dr. O’Brien’s records and August 18,
             2017 report. Dr. Landsberg specifically referred to Dr.
             O’Brien having reviewed X-rays from 2013 showing pars
             defects and spondylolisthesis; [Craine] having been in an
             MVA in 2014 resulting in X-rays; receiving chiropractic
             treatment in 2014; and having a lumbar MRI in October
             2014. Dr. Landsberg also noted Dr. Fraser’s notes from
             2016 contained complaints of back pain.

             Accordingly, it is not “irrefutable” that Dr. Landsberg was unaware of

Craine’s personal medical history or that his IME was “substantially inaccurate or

largely incomplete.” Cepero, 132 S.W.3d at 842. Dr. Landsberg had the

opportunity to examine Craine as well as review evidence of the pre-existing

condition of her low back. Thus, we cannot conclude that his IME was so corrupt

as to make it incapable of being substantial evidence. Instead, the amount of

knowledge that Dr. Landsberg had regarding the cause and pre-existing condition

of Craine’s low back condition goes to the overall weight that the ALJ chose to

afford his opinion. And, the ALJ is the finder of fact and is the only body that “has

the . . . authority to determine the quality, character, and substance of the

evidence.” Square D Co. v. Tipton, 862 S.W.2d 308, 309 (Ky. 1993) (citation

omitted).

             Yahagi’s second argument, as discussed, is that the ALJ erred by

misconstruing evidence, controlling precedent, or by failing to entertain the proper

analysis of relevant factors in determining that a “carve-out” of Craine’s award

was unwarranted. Yahagi asserts that it clearly met its burden of proving that

                                         -20-
Craine suffered from a pre-existing active lumbar condition that was both

impairment ratable and symptomatic at the time of the March 1, 2017 work

incident.

              We disagree. The Board properly addressed this argument in its

affirming opinion, and we adopt its analysis as set forth below:

              The test to determine whether an injured worker suffers
              from a pre-existing active condition was set forth in the
              case of Finley v. DBM Technologies, [217 S.W.3d 261
              (Ky. App. 2007)]. It is a two-part test that places the
              burden on the employer to submit proof showing two
              things. First, it must prove that the worker retained an
              impairment to the body part alleged to have been injured
              in the work incident. Second, it must prove the pre-
              existing condition was also symptomatic.

              While the ALJ did not specifically cite the Finley case, it
              is clear she understood the law, the burden of proof, and
              the evidence. The ALJ was confronted with conflicting
              medical evidence. The first step of the Finley test was
              arguably met with testimony from Dr. Loeb and Dr.
              O’Brien assessing a pre-existing active lumbar spine
              impairment rating. The testimony from Dr. [Landsberg2]
              indicated he did not believe Craine retained a pre-
              existing impairment rating to her lumbar spine. The
              evidence regarding application of part two of the test,
              whether the pre-existing condition was symptomatic, was
              likewise disputed. Yahagi submitted various medical
              records indicating medical treatment and medications
              received by Craine prior to the March 1, 2017 work
              incident for treatment of her lumbar spine. Yahagi
              argues this evidence leads to the logical conclusion that
              Craine’s lumbar spine condition was symptomatic at the

2
  We have bracketed “Dr. Landsberg” twice in this block quote because, due to an apparent
typographical error, the Board twice referred to Dr. Landsberg as “Dr. Lunsford.”

                                             -21-
             time of the March 1, 2017 work incident. Conversely,
             Craine testified that she was not suffering from a
             symptomatic active lumbar spine condition at the time of
             the March 1, 2017 incident, and in fact was working a lot
             of overtime without issue or under any restrictions. She
             additionally submitted evidence from Dr. [Landsberg]
             opining her lumbar spine was not both impairment
             ratable and symptomatic at the time of her work injury.

             The ALJ performed the proper analysis and reached a
             determination supported by the evidence in finding
             Yahagi did not meet its burden of proving Craine was
             suffering from a pre-existing active lumbar condition that
             was both impairment ratable and symptomatic
             immediately prior to the March 1, 2017 work injury. The
             ALJ properly exercised her discretion as the trier of fact
             in weighing the evidence and making a decision. The
             decision is based on a proper review of the facts and law
             and will not be disturbed on appeal.

             Under KRS 342.285, the ALJ is the sole factfinder in all workers’

compensation claims. “KRS 342.285 designates the ALJ as finder of fact, and has

been construed to mean that the factfinder has the sole discretion to determine the

quality, character, weight, credibility, and substance of the evidence, and to draw

reasonable inferences from the evidence.” Bowerman v. Black Equipment Co., 297

S.W.3d 858, 866 (Ky. App. 2009). Here, while Yahagi may have carried its

burden of proof with respect to whether Craine suffered from a preexisting active

impairment, it was the ALJ’s prerogative to find the conflicting evidence more

persuasive. And, although a different outcome may have been reached by the ALJ,

we are not empowered on appeal to disregard an ALJ’s determination if substantial


                                        -22-
evidence underpins such decision. See McCloud v. Beth-Elkhorn Corp., 514

S.W.2d 46, 47 (Ky. 1974). Because the ALJ based its determination upon

substantial evidence, the ALJ therefore committed no error.

             Yahagi also argues a carve-out is mandated because this case is akin

to the now-final and to-be-published case of ViWin Tech Windows & Doors, Inc. v.

Ivey, 621 S.W.3d 153 (Ky. 2021). There, reversing this Court’s determination to

the contrary, the Kentucky Supreme Court determined a carve-out was warranted

even though the claimant – as the ALJ found here – had an asymptomatic

preexisting condition in the location of his work injury. However, as the Kentucky

Supreme Court further observed in that matter, that claimant, Ivey, had previously

undergone two surgeries at the precise location of his work-related injury (i.e., at

the L4-5 level of his back). Thus, although Ivey had been asymptomatic prior to

his work injury, an impairment rating attributable to his pre-existing condition was

nevertheless required under the AMA Guides because, as the Supreme Court

explained:

             Under the AMA Guides, Table 15.3 specifically states
             that a person is to be rated with lumbar DRE III (10 to
             13%) impairment if he has “history of a herniated disc at
             the level and on the side that would be expected from
             objective clinical findings, and/or individuals who had
             surgery for radiculopathy but are now
             asymptomatic.” AMA Guides at 384 (emphasis added).
             Thus, based on a plain reading of the statutes and the
             Guides, the ALJ erred in concluding that a carve-out was
             unwarranted.

                                         -23-
Id. at 158. Here, unlike Ivey, Craine had no prior surgeries in the location of her

work injury. Therefore, the reasoning of ViWin does not apply.

             The function of this Court is to review the Board’s decision solely to

determine whether the Board has “overlooked or misconstrued controlling statutes

or precedent, or committed an error in assessing the evidence so flagrant as to

cause gross injustice.” W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.

1992). The Board committed no such errors in this matter. Therefore, we

AFFIRM.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE, JULIE A.
                                           CRAINE:
Sherri Keller
Lexington, Kentucky                        Donald D. Zuccarello
                                           Brentwood, Tennessee




                                        -24-